Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 9, 2004, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Plaintiff, while sitting on the moving handrail of an escalator at defendants’ shopping mall, fell backwards and dropped to the floor three stories below. The record establishes that the subject escalator complied with applicable safety codes and was not defective in any way. In addition, plaintiff does not contend that the escalator malfunctioned in any way. Accordingly, defendants are entitled to summary judgment dismissing the complaint. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Friedman, JJ.